IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41479
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HENRY DEWAYNE TAYLOR,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 3:97-CR-5-11
                       --------------------
                        September 16, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Henry Dewayne Taylor appeals the revocation of his

supervised release pursuant to 18 U.S.C. § 3583(g).    Taylor

argues that the district court abused its discretion in finding

that he violated the terms of his supervised release by

committing a crime.   He notes that the charge that he willfully

injured a child was dismissed by a Missouri court.

     It is a mandatory condition of supervised release that the

defendant not commit another federal, state, or local crime.     See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41479
                                 -2-

U.S.S.G. § 7B1.1, comment (n.1).    “A violation of this condition

may be charged whether or not the defendant has been the subject

of a separate federal, state, or local prosecution for such

conduct.”   Id.   In view of the considerable evidence that Taylor

engaged in conduct constituting the offense of abuse of a child,

we cannot say the district court’s determination was an abuse of

discretion.   See 18 U.S.C. § 3583(e); United States v. McCormick,

54 F.3d 214, 219 (5th Cir. 1995).

     We have no occasion to consider Taylor’s argument that the

district court abused its discretion by finding that he violated

the terms of his supervised release by failing to contact his

probation officer in a timely manner following his arrest.    The

judgment of the district court is AFFIRMED.